Case 1:20-cv-00559-SGC Document 1 Filed 04/23/20 Page 1 of 16            FILED
                                                                2020 Apr-23 PM 03:31
                                                                U.S. DISTRICT COURT
                                                                    N.D. OF ALABAMA
Case 1:20-cv-00559-SGC Document 1 Filed 04/23/20 Page 2 of 16
Case 1:20-cv-00559-SGC Document 1 Filed 04/23/20 Page 3 of 16
Case 1:20-cv-00559-SGC Document 1 Filed 04/23/20 Page 4 of 16
Case 1:20-cv-00559-SGC Document 1 Filed 04/23/20 Page 5 of 16
Case 1:20-cv-00559-SGC Document 1 Filed 04/23/20 Page 6 of 16
Case 1:20-cv-00559-SGC Document 1 Filed 04/23/20 Page 7 of 16
Case 1:20-cv-00559-SGC Document 1 Filed 04/23/20 Page 8 of 16
Case 1:20-cv-00559-SGC Document 1 Filed 04/23/20 Page 9 of 16
Case 1:20-cv-00559-SGC Document 1 Filed 04/23/20 Page 10 of 16
Case 1:20-cv-00559-SGC Document 1 Filed 04/23/20 Page 11 of 16
Case 1:20-cv-00559-SGC Document 1 Filed 04/23/20 Page 12 of 16
Case 1:20-cv-00559-SGC Document 1 Filed 04/23/20 Page 13 of 16
Case 1:20-cv-00559-SGC Document 1 Filed 04/23/20 Page 14 of 16
Case 1:20-cv-00559-SGC Document 1 Filed 04/23/20 Page 15 of 16
Case 1:20-cv-00559-SGC Document 1 Filed 04/23/20 Page 16 of 16
